Fourth Court of Appeals
                               San Antonio, Texas
                                      August 8, 2018

                                   No. 04-17-00640-CR

                                William Boyd PORTER,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR4455
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due August 17, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court